Title: From Abigail Smith Adams to John Quincy Adams, 10 February 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					my Dear Son
					Quincy Feb’ry 10th 1816
				
				your Letter of Nov’br 7th allarmd me when I opend it, and Saw that it was in the hand writing of mrs Adams, and I read with trembling—while I rejoice that you have So able a Substitute, I cannot but regret the occasion for it—your hand may be restored to its use again, but your Eyes have reason to complain that you have used them too hardly. in this instance only—have you been a hard master to members which have afforded you knowledge and entertainment, your Friends much pleasure, your Country more benifit, than I fear it will ever acknowledge, or Reward.I beg you to be more choice & Spairing of your Eyes in future—and to use glasses to Save them—I shall be anxious untill I hear again from you. your october Letter I have received, and acknowledgd and one from George of the Same month.I rejoice that Georges emulation has taken a proper turn—My dear John, it pains me to hear he has been unwell. he used at times, to have a shortness of Breath which I attributed to woorms. he always had a feverish habit at those times, about the Same time last year, that you mention his Sickness—he was Sadly afflicted with Boils.are there any low lands near you or does he pass any in going to School?I have been confined a month to my chamber, and must think it is oweing to weakness and debility of Age—my constitution is giving way—and you must prepare your to hear that I am numberd with the dead. I could have wished to have lived to See your return to your native Country, but if heaven orders it otherways, its will be done—you have my Blessing, and my prayers for you, your partner, and all your dear Children—your Father performd a great fat feat the other day. he went to Stuarts the other day and brought home his portrait and mine. his own is a most admirable likeness, a Speaking likeness. but mine—alass will be known only to those who knew me 20 years ago. my Grandchildren will not know it. there is a likeness to be Seen in the features of that which mr Copley took of you.Stuart took one of your Father this last Summer for mr Shaw; to be placed in the Athenæum, equally goodMr Morse has been taking a likeness of your Father, at the request of a Gentleman in Philadelphia, a mr de La Plain, who is collecting the likeness of all our great revolutionary Heroes. mr Morse is a fine young Man. their is Genius in his Eyes. He came here to take the portrait, and past near a week with us. I hope he may be Sucessfull in introducing a taste for the fine Arts amongst us—but in the portrait he has taken of your Father, he has failed. it is a Stern unpleasing likeness. Age has Softned his features, and Shed a mild lusture over them, which Stuart has happily Seazd—I regret that mr Morse is So bad a likeness as it was taken to be engraved. your Brother claims your Fathers portrait for you. mine must not be Seperated from it. I beleive I gave you mine Some years Since. I owe it you in return for yours—I Shall Send you the Books you request when ever any vessel Sails direct for London. I read enough in mr Tuckers Light of Nature, to find him a pleasing visionary, who could only be follow’d as an Ignis Fatuus—Life and immortality are brought to light only by the gospel. Good people cannot think alike, even upon importent Subjects fear god and keep his commandments, is the whole Duty of Man, and his faith cannot be essentiallialy wrong, whose Life is in the Right.I am warn’d and forbiden to write, yet I cannot refrain while my hand can hold a pen, of / Subscribing your ever / affectionate Mother
				
					Abigail Adams
				
				
					I am taking the Bark in large quantities if it gives me Strength, I Shall try to write to my daughter
				
			